— Appeal and cross appeal from a judgment (denominated order and judgment) of the Supreme Court, Erie County (Rose H. Sconiers, J.), entered April 11, 2007. The judgment, among other things, awarded plaintiffs the sum of $2,497,081 against defendant following a jury trial.
Now, upon reading and filing the stipulation discontinuing the appeal and cross appeal signed by the attorneys for the parties and filed October 30, 2008,
It is hereby ordered that said appeal and cross appeal are unanimously dismissed without costs upon stipulation. Present — Scudder, EJ, Hurlbutt, Martoche, Smith and Lunn, JJ.